Citation Nr: 0926225	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  06-21 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
Type II, to include as a result of exposure to Agent Orange 
(AO).  

2.  Entitlement to service connection for coronary artery 
disease (CAD), status post myocardial infarction with angina 
and shortness of breath.  

3.  Entitlement to service connection for a skin condition.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from November 1972 to November 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Winston-Salem, North Carolina.  

This matter was previously before the Board in September 
2008, at which time it was remanded for further development.

In May 2009, the Veteran appeared at a videoconference 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

As to the Veteran's claim for a skin disorder, the Board 
notes that at the time of the May 2009 hearing, the Veteran 
indicated that he had been seen by Manfred Rothstein, M.D., a 
dermatologist, whom he was referred to by VA on a fee based 
basis, in August 2006 and December 2007.  He noted that while 
the August 2006 treatment record was available from Dr. 
Rothstein, the December 2007 visit treatment notes had not 
been obtained and associated with the claims folder.  He 
requested that copies of all treatment records from Dr. 
Rothstein be obtained and associated with the claims folder 
prior to rendering a final decision.  

At the time of the hearing, the Veteran also requested that 
the appeal remain open for a period of 30 days in order to 
allow him to submit additional evidence in support of his 
claim.  In conjunction with his request, the Board notes that 
the Veteran submitted a May 2009 letter from S. Short, M.D.  
In his May 2009 letter, Dr. Short indicated that the Veteran 
was a patient of his with coronary artery disease and bypass 
surgery.  He also noted that the Veteran had hypertension, 
diabetes mellitus, and hyperlipidemia.  Dr. Short indicated 
that the Veteran had had four vessel bypass surgery performed 
in December 2008.  He reported that the Veteran continued to 
have medical problems related to this and he had not been 
able to return to his usual occupation due to health reasons.  
He opined that physical and emotional stress could contribute 
to the Veteran's health problems.  

The Board notes that service connection is currently in 
effect for an anxiety disorder, which has been rated as 30 
percent disabling.  The Board observes that secondary service 
connection on the basis of aggravation is permitted under 
38 C.F.R. § 3.310 and compensation is payable for the degree 
of aggravation of a nonservice-connected disability caused by 
a service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  An examination is needed to determine whether 
the Veteran has current heart problems, including heart 
disease, and diabetes mellitus related to service or to his 
service-connected anxiety disorder.  

The Board further observes that it has been noted on several 
occasions that the Veteran has applied for Social Security 
disability benefits.  VA has a duty to obtain SSA decisions 
as well as the medical records underlying those decisions.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Copies of all Social Security 
Administration decisions, including 
treatment records, made with regard to 
the Veteran's claim for disability 
benefits should be obtained.  If the 
decisions are unavailable from the Social 
Security Administration, the Veteran 
should be asked to submit copies of any 
such decisions in his possession.

2.  After obtaining proper authorization 
from the Veteran, obtain and associate 
with the claims folder copies of all 
treatment records of the Veteran from 
Manfred Rothstein, M.D., 1308 Medical 
Drive, Fayetteville, NC 28304, and 
associate them with the claims folder.  

3.  The Veteran should be scheduled for a 
VA examination to determine the etiology 
of any current diabetes mellitus.  The 
claims folder should be made available to 
the examining physician for review.

The examiner should answer the following 
questions:  Is it at least as likely as 
not (50 percent probability or greater) 
that any diabetes mellitus, if found, is 
related to the Veteran's period of active 
service?  If not, is it at least as 
likely as not that the Veteran's service-
connected anxiety disorder caused or 
aggravated (permanently worsened) any 
current diabetes mellitus?  The examiner 
should provide rationales for these 
opinions.

4.  The Veteran should be scheduled for a 
VA examination to determine the etiology 
of any current heart disease.  The claims 
folder should be made available to the 
examining physician for review.

The examiner should answer the following 
questions:  Is it at least as likely as 
not (50 percent probability or greater) 
that any heart disease, if found, is 
related to the Veteran's period of active 
service?  If not, is it at least as 
likely as not that the Veteran's service-
connected anxiety disorder caused or 
aggravated (permanently worsened) any 
current heart disease?  The examiner 
should provide rationales for these 
opinions.

5.  After completion of the above, 
readjudicate the claims on appeal.  If 
any claim is not fully granted, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

